     Case 2:20-cv-00093-RJJ-MV ECF No. 3 filed 06/25/20 PageID.24 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

TERRY DARCEL BROOKS,

              Petitioner,                     Case No. 2:20-CV-11532
                                              Hon. Linda V. Parker

v.

HEIDI L. WASHINGTON,

          Respondent.
___________________________/

     OPINION AND ORDER TRANSFERRING THE PETITION FOR WRIT
     OF HABEAS CORPUS TO THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN

        Terry Brooks, presently confined at the Chippewa Correctional Facility in

Kincheloe, Michigan, and proceeding pro se, filed this action seeking release on

bond due to the COVID-19 pandemic. (ECF No. 1.) Petitioner claims Fifth and

Fourteenth Amendment protections in support of his petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 and notes that he “is not attacking the

conviction, only the current imminent danger of the coronavirus.” (Id. at Pg. ID 1.)

        Petitioner seeks early release from his prison term based on the Michigan

Department of Correction’s inability to house inmates appropriately to prevent

contagion. (Id. at Pg. ID 2-3.) He argues that his age—60 as of July 2020—

increases his risk of severe illness and death. (Id. at Pg. ID 3.) In the interests of
   Case 2:20-cv-00093-RJJ-MV ECF No. 3 filed 06/25/20 PageID.25 Page 2 of 4




justice, the Court concludes that the proper venue for this action is in the Western

District of Michigan and orders that the petition be immediately transferred to that

district.

                                  I. DISCUSSION

       “Writs of habeas corpus may be granted by . . . the district courts and any

circuit judge within their respective jurisdictions.” 28 U.S.C. § 2241(a). “The

federal habeas statute straightforwardly provides that the proper respondent to a

habeas petition is ‘the person who has custody over [the petitioner].’” Rumsfeld v.

Padilla, 542 U.S. 426, 434–35 (2004) (quoting 28 U.S.C. § 2242); see also 28 U.S.C.

§ 2243 (“The writ, or order to show cause shall be directed to the person having

custody of the person detained.”). When a habeas petitioner challenges his or her

present physical confinement, the only proper respondent is the warden of the

facility where the petitioner is being held. See Gilmore v. Ebbert, 895 F.3d 834, 837

(6th Cir. 2018) (citing to Rumsfeld, 542 U.S. at 435).

       Petitioner is currently incarcerated at the Chippewa Correctional Facility in

Kincheloe, Michigan, which is located in the Western District of Michigan. Venue

is in the judicial district where either all defendants reside or where the claim arose.

Al-Muhaymin v. Jones, 895 F. 2d 1147, 1148 (6th Cir. 1990); 28 U.S.C. § 1391(b).

For the convenience of parties and witnesses and in the interests of justice, a district

court may transfer any civil action to any other district or division where it might


                                           2
   Case 2:20-cv-00093-RJJ-MV ECF No. 3 filed 06/25/20 PageID.26 Page 3 of 4




have been brought. See United States v. P.J. Dick, Inc., 79 F. Supp. 2d 803, 805-06

(E.D. Mich. 2000) (Gadola, J.); 28 U.S.C. § 1404(a).              And when venue is

inappropriate, a court may transfer a habeas petition to the appropriate federal

district court sua sponte. See Verissimo v. I.N.S., 204 F. Supp. 2d 818, 820 (D.N.J.

2002); Schultz v. Ary, 175 F. Supp. 2d 959, 964 (W.D. Mich. 2001).

      Accordingly, the Court orders that the case be transferred to the Western

District of Michigan. “Given the significant liberty interests at stake, the time-

sensitivity of [Petitioner’s] claims, and the risks to [Petitioner’s] health posed by the

rapid spread of COVID-19,” the Court “directs the Clerk to effectuate the transfer

as soon as possible.” Barrera v. Decker, 2020 WL 1686641, at * 1 (S.D.N.Y. Apr.

7, 2020).

                                         II. ORDER

      For the reasons stated above, the Court ORDERS the Clerk of the Court to

transfer this case to the United States District Court for the Western District of

Michigan pursuant to 28 U.S.C. § 1404(a).

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

 Dated: June 25, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, June 25, 2020, by electronic and/or U.S.



                                           3
  Case 2:20-cv-00093-RJJ-MV ECF No. 3 filed 06/25/20 PageID.27 Page 4 of 4




First Class mail.

                                         s/ R. Loury
                                         Case Manager




                                     4
